          Case 1:20-mc-00315-VEC Document 14 Filed 10/09/20 Page 1 of 1
                                                                                     USDC SDNY
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                        DATE FILED: 10/9/2020
 -------------------------------------------------------------- X
 IN RE APPLICATION OF CBRE GLOBAL                               :
 INVESTORS (NL) B.V., CBRE DRET                                 :
 CUSTODIAN I B.V., CBRE DHC MAASTRICHT                          :            20-MC-315 (VEC)
 (GROTE STAAT V) B.V., AND CBRE DHC DEN                         :
 HAAG (GROTE MARKSTRAAT V) B.V.;                                :                 ORDER
                                                                :
                                     Petitioners,               :
                                                                :
 For an Order Granting Leave to Issue Subpoenas                 :
 for Discovery in Aid of Foreign Proceedings                    :
 Pursuant to 28 U.S.C. § 1782.                                  :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on October 9, 2020, the parties appeared for a teleconference before the

Court;

         IT IS HEREBY ORDERED THAT the parties must meet and confer in an attempt to

resolve Respondents’ objections to Petitioners’ subpoenas for discovery.

         IT IS FURTHER ORDERED THAT Respondents’ motion to vacate and quash the

subpoenas is due not later than November 5, 2020; Petitioners’ response is due not later than

November 30, 2020; Respondents may reply not later than December 11, 2020.



SO ORDERED.
                                                                    ________________________
Date: October 9, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
